                 Case 2:19-cr-00095-JCC Document 38 Filed 12/10/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0095-JCC
10                             Plaintiff,                   ORDER
11          v.

12   BRANDON HATCH,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Brandon Hatch’s unopposed motion to
16   continue sentencing (Dkt. No. 37). Mr. Hatch has requested to continue his sentencing hearing
17   several times due to the impact of the COVID-19 pandemic. (See Dkt. No. 37 at 1–2.) Mr. Hatch
18   requests another continuance because the pandemic has not abated, and he would like to meet
19   with his attorney in person to review the presentence report and provide input on his sentencing
20   memorandum. (Id. at 2.) Currently, he is unable to do so because his attorney is uncomfortable
21   visiting the Federal Detention Center. (Id. at 2–3.) Having considered the motion and the
22   relevant record and finding good cause, the Court hereby GRANTS the motion and
23   CONTINUES Mr. Hatch’s sentencing hearing to March 2, 2021 at 9:00 a.m.
24          //
25          //
26          //


     ORDER
     CR19-0095-JCC
     PAGE - 1
              Case 2:19-cr-00095-JCC Document 38 Filed 12/10/20 Page 2 of 2




 1         DATED this 10th day of December 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0095-JCC
     PAGE - 2
